DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 9/2/2021, responding to the office action mailed on 6/7/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-10 and 12-20.  

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-10 are allowed because the prior art of record, US 2007/0059610 in view of US 2013/0017474 and US 2008/0315323, neither anticipates nor render obvious the limitations of the base claims 1 that recite “extending the first dot patterns in the first direction to form a plurality of second patterns therefrom; forming a plurality of first active patterns and a plurality of second active patterns on a substrate, from the first patterns and the second patterns, respectively” in combination with other elements of the base claims 1.

Claims 12-20 are allowed because the prior art of record, US 2017/0017745, neither anticipates nor render obvious the limitations of the base claims 12 that recite “the first and second distances are substantially the same as each other” in combination with other elements of the base claims 12.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TONG-HO KIM/Primary Examiner, Art Unit 2811